DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
    
Status of Claims
Claims 1-8 are pending in this application.
Claims 1 is amended.
Claims 1-8 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 December 2020 is being considered by the examiner. 
  
Response to Amendments
Applicant’s amendments, filed on 10 February 2022, with respect the objection to the applicant’s abstract and title have been fully considered, and the objection has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Foreign Reference JP 2003072582A) in view of Awan et al. (US Publication Number 2019/0152513 A1). 
Regarding claim 1, Takashi teaches a vehicle comprising: a first steering driver configured to steer a first wheel pair; a second steering driver configured to steer a second wheel pair; a steering configured to receive an instruction steering angle (Takashi: Para. 0007, 0011-0012, 0014, 0017; a first steering means for steering front wheels and a second steering for steering rear wheels; steering wheel functions as a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel; an electronic control unit for rear wheel steering control, and a steering angle of the vehicle); a detector configured to detect a steering detection angle serving as a steering angle of the first wheel pair (Takashi: Para. 0011-0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel).
Takashi doesn’t explicitly teach a lock configured to lock the first wheel pair so as to be in a non-steerable locked state. 
However Awan, in the same field of endeavor, teaches a lock configured to lock the first wheel pair so as to be in a non-steerable locked state (Awan: Para. 0005, 0011, 0030, 0044; said actuator, in the event of the failure thereof, blocks a steering movement of the steerable wheel).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order block a steering movement of the steerable wheel when the steering actuator for that wheel fails (Awan: Para. 0011, 0030). 
In the following limitations, Takashi teaches a first steering controller configured to acquire information on the instruction steering angle of the steering and set a first steering angle based on the instruction steering angle to control the first steering driver in accordance with the first steering angle (Takashi: Para. 0011-0014; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel; an electronic control unit for rear wheel steering control, and a steering angle of the vehicle); and a second steering controller configured to acquire the information on the instruction steering angle and set a second steering angle based on the instruction steering angle to control the second steering driver in accordance with the second steering angle (Takashi: Para. 0007-0008, 0013-0014; a second steering for steering rear wheels; steering amount of the rear wheel may be configured to be proportional to the operation amount of the first steering means and the operation amount of the second steering means).
Takashi doesn’t explicitly teach wherein upon detection of abnormal steering of the first wheel pair from the instruction steering angle and the steering detection angle, the first steering controller controls the lock to lock the first wheel pair so as to be in the non-steerable locked state.
However Awan, in the same field of endeavor, teaches wherein upon detection of abnormal steering of the first wheel pair from the instruction steering angle and the steering detection angle, the first steering controller controls the lock to lock the first wheel pair so as to be in the non-steerable locked state (Awan: Para. 0010- 0011, 0030; steering electronics system is configured for detecting whether one of the steering actuators has failed; said actuator, in the event of the failure thereof, blocks a steering movement of the steerable wheel), and while the first wheel pair is in the non-steerable locked state based on the detection of the abnormal steering of the first wheel pair, the second steering controller corrects the second steering angle to a second corrected steering angle according to the steering detection angle in the non-steerable locked state.
Awan includes at least one steering actuator is designed in such a way that said actuator, in the event of the failure thereof, blocks the steering movement of the steerable wheel assigned thereto (Awan: Para. 30). Awan’s steer-by-wire system where each steerable wheel of a motor vehicle is a separate steering actuator, by means of which a steering angle of the particular steering wheel can be individually adjusted independently of the remaining steerable wheels (Awan: Para. 0005) with the option of two actuators, one controlling the front wheels and a second controlling the rear wheels (Awan: Para. 0044). When in an emergency operating mode, a steering command which a driver of the motor vehicle generates by actuating the steering wheel is transmitted to the steering actuator that has not failed. This includes a possible greater steering angle being require for the non-locked actuator due to the locked state of the other steering actuator based on a steering actuator between the steering actuators (Awan: Para. 0011).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order block a steering movement of the steerable wheel when the steering actuator for that wheel fails (Awan: Para. 0011, 0030). 
Regarding claim 2, Takashi teaches the vehicle according to claim 1, wherein the first steering controller sets the first steering angle on the basis of first steering-angle information to control the first steering driver (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel) the first steering-angle information serving as information on the first steering angle set in advance (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel), and the second steering controller sets the second steering angle on the basis of second steering-angle information to control the second steering driver (Takashi: Para. 0007; a second steering for steering rear wheels).
Takashi doesn’t explicitly teach the second steering-angle information serving as information on the second steering angle set in advance and differing from the first steering-angle information. 
However, Takashi is deemed to disclose an equivalent teaching. Takashi includes a rear wheel steering angle calculation means that determines the rear wheel steering angle based on the front wheel steering angle, displacement of a lever, vehicle speed, and a gain factor (Takashi: Para. 0015). Takashi teaches setting the front steering angle in advance, then calculating a rear wheel steering angle based on the front steering angle but different due to the influence of the vehicle speed and gain, which is claimed in the application’s third claim. It would be an obvious and predictable variation to set the rear wheel steering angle, and then calculating the front wheel steering angle based on the rear wheel steering angle, the vehicle speed, and a gain factor (MPEP 2141.I).
It would have been obvious to one of ordinary skill as of the effective filing date to set either the front or rear wheels and then calculate the second pair of wheels based on the first set of wheels in order to control the wheels of a second set based on the action by the first set of wheels (Takashi: Para. 0008). 
Regarding claim 3, Takashi teaches the vehicle according to claim 1, wherein the first steering controller sets the first steering angle on the basis of first steering-angle information to control the first steering driver (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel), the first steering-angle information serving as information on the first steering angle set in advance (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel), and the second steering controller sets the second steering angle on the basis of the first steering-angle information and a gain of one or less, to control the second steering driver (Takashi: Para. 0015; rear wheel steering angle calculation means for determining the rear wheel steering angle based on the front wheel steering angle, the displacement amount of the lever and the vehicle speed).
Regarding claim 4, Takashi teaches the vehicle according to claim 2, wherein the first wheel steering controller sets the first steering angle on the basis of the first steering-angle information, to control the first steering driver, the first steering-angle information being associated with a speed of the vehicle (Takashi: Para. 0008; the rear wheels are largely steered during low speed traveling and the rear wheel steered amount is small during high speed traveling).
Regarding claim 6, Takashi teaches the vehicle according to claim 1, wherein the first wheel pair is a front wheel pair, the second wheel pair is a rear wheel pair (Takashi: Para. 0007; a first steering means for steering front wheels and a second steering for steering rear wheels), and the second steering controller varies a rate of change in the second steering angle relative to the steering angle in accordance with a degree of the first steering angle (Takashi: Para. 0008; steering amount of the rear wheel may be configured to be proportional to the operation amount of the first steering means; the steering amount of the rear wheel may be determined based on a vehicle speed characteristic that decreases with an increase in the vehicle speed).


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Foreign Reference JP 2003072582A) in view of Awan et al. (US Publication Number 2019/0152513 A1) and in further view of Deguchi et al. (US Publication Number 2002/0038171 A1). 
Regarding claim 5, Takashi teaches the vehicle according to claim 1, wherein the first wheel pair is a front wheel pair, the second wheel pair is a rear wheel pair (Takashi: Para. 0007; a first steering means for steering front wheels and a second steering for steering rear wheels).
Takashi and Awan don’t explicitly teach the first steering driver is steerable of the first wheel pair up to a first maximum steering angle.
However Deguchi, in the same field of endeavor, teaches the first steering driver is steerable of the first wheel pair up to a first maximum steering angle (Deguchi: Para. 0049; the target front steering angle calculating unit 105 limits the absolute value of the target steering angles for the front of the advancing vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) where Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order set a steering angle limit for the front wheels of the advancing vehicle (Deguchi: Para. 0049). 
In the following limitation, Takashi teaches the second steering driver is steerable of the second wheel pair up to a second maximum steering angle, the second maximum steering angle being equal to or larger than a half of the first maximum steering angle (Takashi: Para. 0007; the first steering means is not operated during straight traveling; the rear wheels are kept straight).
Regarding claim 7, Takashi and Awan don’t explicitly teach wherein the second steering controller varies the rate of change in the second steering angle depending on whether the first steering angle is equal to or larger than a maximum steering angle of the first steering driver.
However Deguchi, in the same field of endeavor, teaches wherein the second steering controller varies the rate of change in the second steering angle depending on whether the first steering angle is equal to or larger than a maximum steering angle of the first steering driver (Deguchi: Para. 0076-0077; a limit is imposed on the front left wheel steering angle; if the absolute values of Sfl* and Sfr* calculated through formula (1) exceed .alpha., the target steering angles for the rear wheels are corrected).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) where Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order set a steering angle limit for the front wheels of the advancing vehicle (Deguchi: Para. 0049). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Foreign Reference JP 2003072582A), Awan et al. (US Publication Number 2019/0152513 A1), Deguchi et al. (US Publication Number 2002/0038171 A1), and in further view of Cole (US Publication Number 2002/0140198 A1). 
Regarding claim 8, Takashi, Awan and Deguchi don’t explicitly teach wherein the first steering driver sets the first steering angle within a limit of a half or less of a first maximum steering angle, to steer the first wheel pair. 
However Cole, in the same field of endeavor, teaches wherein the first steering driver sets the first steering angle within a limit of a half or less of a first maximum steering angle, to steer the first wheel pair. 
Cole includes a half the maximum steering angle limit for the rear wheel compared to the front wheel angle at high speeds (Cole: Para. 0028). It is valid to prevent steering angle for wheels when at high speeds because even the smallest angle could lead to a lane deviation that could cause a collision or run the vehicle off the road. Setting a lower steering limit to one half of the concurrent steering angle limit is obvious as the vehicle's speed increases.
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Cole’s half the angle limit as the new maximum (Cole: Para. 0028) in Deguchi’s angle limiting mode (Deguchi: Para. 0049) where Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order to limit the rear wheel steering to a maximum of one half of the concurrent steering angles of the front wheels preventing vertical deflection during a lane change at high speed (Cole: Para. 0028).
In the following limitation, Takashi and Awan don’t explicitly teach the first maximum steering angle serving as a maximum steering angle at which the first wheel pair is steerable.
However Deguchi, in the same field of endeavor, teaches the first maximum steering angle serving as a maximum steering angle at which the first wheel pair is steerable (Deguchi: Para. 0049; the target front steering angle calculating unit limits the absolute value of the target steering angles for the front of the advancing vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order block a steering movement of the steerable wheel when the steering actuator for that wheel fails (Awan: Para. 0011, 0030). 
In the following limitation, Takashi teaches the second steering driver steers the second wheel pair at the second steering angle of the same degree as the first steering angle (Takashi: Para. 0007; the first steering means is not operated during straight traveling; the rear wheels are kept straight).


Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that "when a steering angle associated with a failed actuator is locked, to apply a correction to the steering associated with the other actuator based on the steering angle actuator" is not taught by the prior arts.
In response to the applicant’s argument above, the above quote from the arguments was not found as a quoted portion in the claims. 
However, the examiner is trying to address claim 1’s amendments which includes “a steering configured to receive an instruction steering angle.” Takashi includes a steering wheel for setting the turning amount of the vehicle through an electrical signal corresponding to the steering wheel rotation outputted amount. Where the ECU controls the front wheel actuator according to the operation amount of the steering wheel (Takashi: Para. 0014, 0017). The electrical signal representing the steering wheel rotation sent by the ECU to control the front wheel actuator according to the operation of the steering wheel. The prior art contains a steering, which is being interpreted as a steering wheel, configured to receive an instruction steering angle, which is being interpreted as a rotation command.
	The next amendment where “a lock configured to lock the first wheel pair so as to be in a non-steerable locked state.” Awan includes at least one steering actuator is designed in such a way that said actuator, in the event of the failure thereof, blocks the steering movement of the steerable wheel assigned thereto (Awan: Para. 30). Awan’s steer-by-wire system where each steerable wheel of a motor vehicle is a separate steering actuator, by means of which a steering angle of the particular steering wheel can be individually adjusted independently of the remaining steerable wheels (Awan: Para. 0005) with the option of two actuators, one controlling the front wheels and a second controlling the rear wheels (Awan: Para. 0044). Therefore, Awan determines a failure in the wheel system and can block steering movement to the front or rear pair of wheels. The claim language “non-steerable locked state” is being interpreted as blocking movement of the wheel pair to prevent movement of the wheels.
The next amendment where “a first steering controller configured to acquire information on the instruction steering angle of the steering and set a first steering angle based on the instruction steering angle to control the first steering driver in accordance with the first steering angle; and a second steering controller configured to acquire the information on the instruction steering angle and set a second steering angle based on the instruction steering angle to control the second steering driver in accordance with the second steering angle” Takashi includes a front wheel actuator and a rear wheel actuator provided to give a steering angle to the front wheels and a steering angle to the rear wheels respectively (Takashi: Para. 0013, 0014). Acquiring information on the instruction steering angles for the first and second pairs of wheels is being interpreted as providing steering angles to the front wheels and the rear wheels through their respective actuators.  
The next amendment where “wherein PatentAttorney Docket No. Page 5upon detection of abnormal steering of the first wheel pair from the instruction steering angle and the steering detection angle, the first steering controller controls the lock to lock the first wheel pair so as to be in the non-steerable locked state, and while the first wheel pair is in the non-steerable locked state based on the detection of the abnormal steering of the first wheel pair, the second steering controller corrects the second steering angle to a second corrected steering angle according to the steering detection angle in the non-steerable locked state.” Awan includes at least one steering actuator is designed in such a way that said actuator, in the event of the failure thereof, blocks the steering movement of the steerable wheel assigned thereto (Awan: Para. 30). Awan’s steer-by-wire system where each steerable wheel of a motor vehicle is a separate steering actuator, by means of which a steering angle of the particular steering wheel can be individually adjusted independently of the remaining steerable wheels (Awan: Para. 0005) with the option of two actuators, one controlling the front wheels and a second controlling the rear wheels (Awan: Para. 0044). When in an emergency operating mode, a steering command which a driver of the motor vehicle generates by actuating the steering wheel is transmitted to the steering actuator that has not failed. This includes a possible greater steering angle being require for the non-locked actuator due to the locked state of the other steering actuator based on a steering actuator between the steering actuators (Awan: Para. 0011).
The applicant next argues that the dependent claims are allowable by virtue of their dependence from claim 1.
In response to the applicant’s argument above, claim 1 is rejected and therefore the dependent claims are rejected at least based on their dependency of claim 1.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Takashi’s vehicle steering control in view of Awan’s locking of failed steering actuator wheels reads on applicant’s vehicle with four wheel steering system.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663